739 N.W.2d 627 (2007)
MICHIGAN REHABILITATION CLINIC, INC., P.C., and Dr. James Nikolovski, Plaintiffs-Appellants,
v.
AUTO CLUB GROUP INSURANCE COMPANY, Defendant-Appellee.
Docket No. 133673. COA No. 263835.
Supreme Court of Michigan.
October 19, 2007.
On order of the Court, the application for leave to appeal the January 4, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court *628 prior to the completion of the proceedings ordered by the Court of Appeals.